Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20    PageID.96   Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DEBORAH HOLMES and
GERALD HOLMES,

                  Plaintiffs,
                                           Case No. 20-11390
vs.                                        HON. GEORGE CARAM STEEH

POLARIS, INC.,

              Defendant.
____________________________/


           ORDER DENYING DEFENDANT’S MOTION TO
       TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) [ECF No. 7]

      This action arises from an accident involving an allegedly defective

snowmobile manufactured and owned by defendant Polaris Industries Inc.

(“Polaris”). Plaintiff, Deborah Holmes, filed this action alleging breach of

implied warranty and negligence against Polaris in the United States

District Court for the Eastern District of Michigan. The matter is before the

Court on defendant’s motion to transfer venue to the District of Minnesota

under 28 U.S.C. § 1404(a). For the reasons stated below, defendant’s

motion is DENIED.




                                     -1-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20     PageID.97    Page 2 of 11




                                I. Background

      Plaintiff alleges that she was injured while operating a Polaris 600

Switchback Pro S snowmobile (the “Subject Vehicle”) in Munising

Township, Michigan, which is located within the jurisdiction of the Western

District of Michigan. The Subject Vehicle was, and remains, the property of

Polaris. Polaris is a Delaware corporation with its principal place of

business located in Minnesota, which lies within the jurisdiction of the

United States District Court for the District of Minnesota. Plaintiff is a

resident of Livonia, Michigan, which is located within this Court’s

jurisdiction.

      On February 6, 2019, Polaris loaned the Subject Vehicle to a third

party, Shaena Sparrow, a Minnesota resident and Polaris employee,

through Polaris’s Wyoming, Minnesota Snowmobile Checkout program.

(Declaration of Kevin Johnson (“Decl.”) at ¶ 11.) This program permits full-

time Polaris employees at Polaris’s Wyoming, Minnesota facility to reserve

certain Polaris vehicles for personal use. (Id. at ¶ 8.) In order to participate

in the program, Polaris requires its employees to sign waiver agreements

agreeing, among other things, to voluntarily assume the risks associated

with off-road vehicles and to waive any and all claims against Polaris

relating to the employee’s use of the vehicle. (Id. at ¶ 9.) The rider


                                      -2-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20    PageID.98   Page 3 of 11




agreement also contains a forum selection clause, which provides that “any

dispute relating to this Agreement shall be finally resolved by BINDING

ARBITRATION . . . in Minnesota.” (Id. at ¶ 10.)

      After checking out the vehicle from the Polaris facility in Wyoming,

Minnesota, Ms. Sparrow transported the Subject Vehicle to Munising

Township, Michigan. There, Ms. Sparrow allowed Ms. Holmes to operate

the Subject Vehicle. Ms. Holmes alleges that she is an experienced

snowmobile operator and was familiar with Polaris snowmobiles as she

rode them almost exclusively over the course of her thirty years of riding.

      Ms. Holmes alleges that she was crossing a road in Munising

Township, Michigan at low speed when the snowmobile began to

spontaneously accelerate toward a grouping of trees. Ms. Homes’ son,

David Holmes, was riding his snowmobile behind her and heard a rapidly

rising engine pitch while he observed Ms. Holmes’ snowmobile accelerate.

David Holmes observed Ms. Holmes attempt to jump off her snowmobile

while taking both of her hands completely off the handlebars, and therefore

off the throttle control. David Holmes noted there was no drop in engine

pitch and no deceleration of the snowmobile to indicate any closing of the

throttle. David Holmes saw the snowmobile strike a tree with Ms. Holmes

still on it. As a direct consequence of the throttle being stuck in the open


                                     -3-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20       PageID.99    Page 4 of 11




position, Ms. Holmes states that she hit the tree and suffered personal

injuries, including fractures to her pelvis and femur.

                               II. Legal Standard

      Section 28 U.S.C. § 1404(a) authorizes a district court to transfer any

civil action to any other district or division where it might have been brought

“[f]or the convenience of parties and witnesses, [and] in the interest of

justice . . . .” 28 U.S.C. § 1404(a). Courts have broad discretion to grant or

deny a motion to transfer venue under 28 U.S.C. § 1404(a). Overland, Inc.

v. Taylor, 79 F. Supp. 2d 809, 811 (E.D. Mich. 2000).

      When assessing a motion to transfer venue under 28 U.S.C. §

1404(a), courts in this district first consider whether the action could have

been brought in the transferee court. Upshaw v. Nat’l Basketball Ass’n,

2019 WL 1932062, *1 (E.D. Mich. Apr. 30, 2019). If the answer is in the

affirmative, courts then consider the following factors: (1) the convenience

of witnesses; (2) the location of relevant documents and relative ease of

access to sources of proof; (3) the convenience of the parties; (4) the locus

of the operative facts; (5) the availability of process to compel the

attendance of unwilling witnesses; (6) the relative means of the parties; (7)

the forum’s familiarity with the governing law; (8) the weight accorded the

plaintiff's choice of forum; and (9) trial efficiency and the interests of justice,


                                       -4-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20       PageID.100    Page 5 of 11




 based on the totality of the circumstances. Overland, Inc., 79 F. Supp. 2d

 at 811. A district court “may consider any factor that may make any

 eventual trial ‘easy, expeditious, and inexpensive.’” Id.

       “The moving party bears the burden of demonstrating that, in light of

 these factors, fairness and practicality strongly favor the forum to which

 transfer is sought.” Thomas v. Home Depot, 131 F. Supp. 2d 834, 936

 (E.D. Mich. 2001). “[T]ransfer will be refused if the effect of a change of

 venue would be merely to shift the inconvenience from one party to the

 other.” 15 Wright & Miller, supra, § 3849 (citations omitted).

                                   III. Analysis

       Venue is governed by 28 U.S.C. § 1391, which provides in part that

 “[a] civil action may be brought in . . . a judicial district in which any

 defendant resides, if all defendants are residents of the State in which the

 district is located . . . .” 28 U.S.C.A. § 1391(b). Therefore, the Court finds

 that the District of Minnesota, where defendant Polaris resides, would have

 jurisdiction over plaintiff’s civil action and that venue is proper there.

       The Court, therefore, moves on to consider the factors of

 convenience and fairness of the requested transfer.




                                        -5-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20      PageID.101    Page 6 of 11




       1. Convenience of Parties and Witnesses and Availability of
          Process

       Polaris is headquartered in Minnesota and a substantial number of its

 material witnesses reside in Minnesota. Polaris describes the categories

 of testimony to be offered by its key witnesses: (1) the design and

 manufacture of the snowmobile, (2) its throttle-control system, (3) its

 electronic control module, (4) its design testing and certification, (5) its

 compliance with applicable standards, and (6) the meaning of the alleged

 “eleven recorded faults.” Polaris lists six witnesses who will offer

 testimony, each of whom lives and works in Minnesota. Each witness is

 currently an employee of Polaris, though Polaris points out there is no

 guarantee that will still be the case at the time of trial. Shaena Sparrow

 borrowed the snowmobile from Polaris and lent it to Ms. Holmes. Kevin

 Johnson is a Development Technician at Polaris who was responsible for

 the subject snowmobile and will testify about the service history of the

 subject snowmobile, its prior use, and Shaena Sparrow’s check-out of the

 snowmobile. Megan Schwefel is a Polaris Owned Units Operations

 Coordinator, who was responsible for developing the Wyoming

 Snowmobile Check-Out Policy, and will testify about the required check-out

 processes, waivers, and agreements. Josh Peissig is an engineer who

 evaluated the subject vehicle post-accident and will testify that the throttle-
                                        -6-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20      PageID.102   Page 7 of 11




 control functions properly. Marty Sampson is a Director of Product

 Planning in Polaris’s snow division and will testify about the design and

 development of the snowmobile. Ben Dieter is an Engineering Director in

 Polaris’s snow division and will also testify about the design and

 development of the snowmobile.

       Plaintiffs’ list of non-party witnesses includes friends and family who

 were in the riding party and Ms. Holmes’ treating physicians. Plaintiffs

 admit that only their son, David Holmes, actually witnessed the accident.

 The remaining members of the riding party are expected to testify about the

 events leading up to the accident and their “experience with riding

 snowmobiles with Plaintiff and Plaintiff’s experience riding snowmobiles.”

 Plaintiffs’ three doctor witnesses are expected to testify about the injuries

 Ms. Holmes suffered as a result of the accident, as well as regarding the

 nature and severity of her injuries, the nature of the medical treatment that

 she required as a result of her injuries, and the effects her injuries will have

 on her in the future.

       The parties agree that a key issue in the case is whether the throttle

 was defective. Several of defendant’s witnesses will testify about the

 design and service of the snowmobile at issue. However, defendant’s

 witnesses are all employees, and as long as they continue to be employed,


                                       -7-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20      PageID.103   Page 8 of 11




 Polaris would be “obligated to procure the attendance of its own employees

 for trial.” Performance Contracting, Inc. v. DynaSteel Corp., No. 12-10165,

 2012 WL 1666394, at *4 (E.D. Mich. May 9, 2012) (citation omitted). On

 the other hand, plaintiff’s witnesses are non-party lay witnesses and

 medical treatment providers who all reside or conduct business in this

 district. Plaintiff has no power or authority over those witnesses to secure

 their attendance to testify in connection with this case and could not compel

 their attendance if this case was transferred to the District of Minnesota.

 Fed. R. Civ. P. 45(c)(3)(A)(ii) (a court must quash or modify a subpoena

 that requires a nonparty to travel more than 100 miles from where the party

 resides, works, or regularly transacts business). As a practical matter,

 however, both parties would likely be able to obtain any testimony from

 their witnesses, either in person or by trial deposition, whether the trial is

 held in the Eastern District of Michigan or in the District of Minnesota.

       With regard to the convenience of parties, Polaris has not

 demonstrated that litigating the case in this district would cause such an

 inconvenience that this factor weighs in favor of disturbing plaintiffs’ choice

 of forum. Although Polaris will be burdened by litigating this case in this

 Court, the results of granting Polaris’s request to transfer this case to the

 District of Minnesota would be to simply shift the burden to plaintiffs.


                                       -8-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20     PageID.104    Page 9 of 11




 Polaris must demonstrate that the inconvenience of retaining this case in

 this Court outweighs plaintiffs’ choice of forum and strongly favors transfer

 of this case to the District of Minnesota. Defendant Polaris has failed to do

 so.

       2. Location of Evidence and Relative Ease of Access to Sources
          of Proof

       Following the accident, the Subject Vehicle was returned to Polaris’s

 storage facility in Minnesota, where it was stored, inspected, and

 underwent post-ride non-destructive testing to assess the merit of Plaintiffs’

 defect claims. (Decl. at ¶ 13.) In general, “[t]he location of documents and

 sources of proof have become a less significant factor in the § 1404(a)

 transfer analysis because of technological advances and availability of

 documents in electronic form. Flagstar Bank, FSB v. Gulfstream Bus.

 Bank, Inc., No. 2:13-CV-12136, 2013 WL 6017977, at *5 (E.D. Mich. Nov.

 13, 2013) (citation omitted). The burden will be on plaintiffs’ counsel and

 experts to travel to Minnesota in order to inspect the Subject Vehicle

 regardless of where the case is tried. As for Polaris’s stated intention to

 make the Subject Vehicle available at trial for jurors to view and to aid

 expert testimony, that is a sufficient burden to justify transferring venue.




                                       -9-
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20    PageID.105   Page 10 of 11




       3. Locus of Operative Facts

       Polaris argues that the “center of gravity” of the case is Minnesota,

 where the Subject Vehicle was designed and maintained. However, the

 accident itself occurred in the Western District of Michigan, which is also

 where Ms. Holmes underwent surgery. And Ms. Holmes received further

 medical treatment and resides in this district. There is no clear “center of

 gravity” that weighs heavily in favor of the Eastern District of Michigan

 versus the District of Minnesota.

          4. Trial Efficiency and Interests of Justice

       Polaris argues that Ms. Holmes had access to the Subject Vehicle

 through Ms. Sparrow’s participation in Polaris’s Wyoming, Minnesota

 Snowmobile Checkout program. The waiver signed by Ms. Sparrow

 included a forum selection clause mandating arbitration in Minnesota.

 However, Ms. Holmes was not a party to that agreement, so the forum

 selection clause does not impact the Court’s venue analysis.

       Under the totality of the circumstances as they exist in this case, the

 Court concludes that transferring venue to the District of Minnesota would

 merely shift the inconvenience from one party to another. For that reason,

 Polaris’s motion to transfer venue will be denied.




                                      - 10 -
Case 2:20-cv-11390-GCS-RSW ECF No. 12 filed 08/31/20               PageID.106    Page 11 of 11




                                   IV. Conclusion

       For the reasons stated above, defendant’s motion to transfer venue

 to the District of Minnesota pursuant to 28 U.S.C. § 1404(a) is DENIED.

       IT IS SO ORDERED.

 Dated: August 31, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      August 31, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           - 11 -
